 1   Debra A. Miller, Esq. (IN #27254-49)
       (admitted Pro Hac Vice)
 2   Schuckit & Associates, P.C.
     4545 Northwestern Drive
 3   Zionsville, IN 46077
     Telephone: 317-363-2400
 4   Fax: 317-363-2257
     E-Mail: dmiller@schuckitlaw.com
 5
 6   Lead Counsel for Defendant Trans Union, LLC

 7   David Streza, Esq. (CSB #209353)
     Vogl Meredith Burke LLP
 8   456 Montgomery Street, 20th Floor
     San Francisco, CA 94104
 9   Telephone: 415-398-0200
     Fax: 415-398-2820
10   E-Mail: dstreza@vmbllp.com

11   Local Counsel for Defendant Trans Union, LLC

12
13                             UNITED STATES DISTRICT COURT

14                          NORTHERN DISTRICT OF CALIFORNIA

15                                       OAKLAND DIVISION

16    DARRYL A. SCOTT, JR.                             )   CASE NO. 4:19-cv-04292-HSG
                 Plaintiff,                            )
17                                                     )
             vs.                                       )   ORDER GRANTING
18                                                     )   DEFENDANT TRANS UNION,
19    I.C. SYSTEMS, INC.; EXPERIAN                     )   LLC’S MOTION FOR LEAVE OF
      INFORMATION SOLUTIONS, INC.;                     )   COURT FOR LEAD COUNSEL
20    TRANSUNION, LLC, and DOES 1 THROUGH              )   TO PARTICIPATE IN CASE
      20, INCLUSIVE,                                   )   MANAGEMENT CONFERENCE
21                Defendants.                          )   BY TELEPHONE
22                                                     )
                                                       )   Date: November 5, 2019
23                                                     )   Time: 2:00 p.m.
                                                       )   Courtroom 2, 4th Floor
24
25          This cause is before the Court on Defendant Trans Union, LLC’s (“Trans Union’s”)
     Motion For Leave Of Court For Lead Counsel To Participate In Case Management Conference
26
     By Telephone (the “Motion”). The Court, being duly advised, finds cause to allow such
27
     participation and hereby GRANTS said Motion.
28

     ORDER GRANTING DEFENDANT TRANS UNION, LLC’S MOTION FOR LEAVE OF COURT FOR LEAD
     COUNSEL TO PARTICIPATE IN CASE MANAGEMENT CONFERENCE BY TELEPHONE – 4:19-CV-04292-HSG
                                           Page 1 of 2
 1
 2          Lead counsel for Trans Union may participate by telephone in the Case Management

 3   Conference scheduled for November 5, 2019, at 2:00 p.m. Counsel shall contact CourtCall at
     (866) 582-6878 to make arrangements for the telephonic appearance.
 4
 5
            IT IS SO ORDERED this ________
                                     3rd day of __________________,
                                                   October          2019.
 6
 7
 8
                                        _____________________________________________
 9
                                        Judge, U.S. District Court, Northern District of California
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

     ORDER GRANTING DEFENDANT TRANS UNION, LLC’S MOTION FOR LEAVE OF COURT FOR LEAD
     COUNSEL TO PARTICIPATE IN CASE MANAGEMENT CONFERENCE BY TELEPHONE – 4:19-CV-04292-HSG
                                           Page 2 of 2
